 1 FAEGRE BAKER DANIELS LLP
   TARIFA B. LADDON (SBN 240419)
 2 tarifa.laddon@faegrebd.com
   11766 Wilshire Blvd, Suite 750
 3
   Los Angeles, CA 90025
 4 Telephone:     (310) 500-2090
   Facsimile:     (310) 500-2091
 5
   Attorneys for Defendant
 6 ZIMMER BIOMET, INC.

 7 WILSON, ELSER, MOSKOWITZ,
   EDELMAN & DICKER LLP
 8 GENESE K. DOPSON (SBN 108333)
   Genese.Dopson@wilsonelser.com
 9 JIANLIN SONG (SBN 289226)
   Jianlin.Song@wilsonelser.com
10 525 Market Street, 17th Floor
   San Francisco, California 94105
11 Telephone:     (415) 433-0990
   Facsimile:     (415) 434-1370
12
   Attorneys for Defendant
13 OMNILIFE SCIENCE, INC.

14 QUINLAN, KERSHAW & FANUCCHI, LLP
   EDWARD L. FANUCCHI, ESQ. (SBN 040786)
15 e.l.fanucchi@qkffirm.com
   2125 Merced Street
16 Fresno, CA93720

17 Telephone:     (559) 268-8771
   Facsimile:     (559) 268-5701
18
   Attorneys for Plaintiff
19 LEROY MAYFIELD
                              UNITED STATES DISTRICT COURT
20               EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
21   LEROY MAYFIELD,                       CASE NO. 1:19-CV-00719-DAD-EPG
22                      Plaintiff,         Hon. Dale Drozd
                                           Hon. Erica P. Grosjean
23
           vs.                             STIPULATION AND ORDER TO
24                                         CONTINUE INITIAL CASE
     ZIMMER BIO, INC.; OMNIlife Science,   MANAGEMENT CONFERENCE
25   Inc., and DOES 1-10,
                                           Date: September 17, 2019
26                      Defendants.        Time: 10:30 a.m.
                                           Dept.: Courtroom 10 (6th floor)
27                                         Trial Date: None set
28
                                           1
                                               STIPULATION AND ORDER TO CONTINUE CMC
                                                                Case No.: 1:19-CV-00719-DAD-EPG
 1          Plaintiff Leroy Mayfield (“Plaintiff”) and Defendants Zimmer Biomet, Inc. (erroneously

 2 named as Zimmer Bio, Inc.; hereinafter, “Zimmer”) and OMNIlife Science, Inc. (hereinafter,

 3 “Omni” and together with Plaintiff and Zimmer, the “Parties”), by and through their respective

 4 undersigned counsel, hereby stipulate and respectfully request that the Court continue the Initial

 5 Case Management Conference from its currently set date of September 17, 2019 to October 8,

 6 2019 and the deadline to file the Joint Rule 26(f) Report from September 10, 2019 to October 1,

 7 2019. In support of this request, the Parties stipulate as follows:

 8          1.     On May 22, 2019, this case was removed to this Court from the California Superior

 9 Court County of Fresno. Dkt. No. 1.

10          2.     On May 23, 2019, the Court set the Initial Case Management Conference for

11 September 17, 2019, at 10:30 am. Dkt. No. 3.

12          3.     Since then, the Parties have discussed the status of the case and on September 9,

13 2019, held a Fed. R. Civ. P. 26 meet and confer.

14          4.     Zimmer anticipates substituting representative counsel in this case within the next

15 two weeks and requests additional time to get new counsel up to speed in advance of an initial

16 case management conference.

17          5.     For efficiency, the Parties agree to stipulate to continue the September 17, 2019

18 Initial Case Management Conference and deadline to file the Joint Rule 26(f) Report to provide

19 new counsel for Zimmer the necessary time to appear in this case and contribute to the case

20 management process.

21          6.     This is the Parties’ first request for a continuance.

22          7.     This request is not made for the purpose of delay.

23          IT IS HEREBY STIPULATED and requested, by and between the Parties and their

24 respective counsel, that the Initial Case Management Conference be continued from September 17,

25 2019 to October 8, 2019, and the deadline to file the Joint Rule 26(f) Report be continued from

26 September 10, 2019 to October 1, 2019.
27

28
                                                        2
                                                             STIPULATION AND ORDER TO CONTINUE CMC
                                                                            Case No.: 1:19-CV-00719-DAD-EPG
 1 Dated: September 10, 2019                 QUINLAN, KERSHAW & FANUCCHI, LLP

 2                                           By: /s/ Edward L. Fanucchi (as authorized on 9/09/19)
                                                 EDWARD L. FANUCCHI
 3
                                                   Attorneys for Plaintiff
 4                                                 LEROY MAYFIELD
 5
     Dated: September 10, 2019               FAEGRE BAKER DANIELS LLP
 6
                                             By: /s/ Tarifa B. Laddon
 7                                              TARIFA B. LADDON
 8                                               Attorneys for Defendants
                                                 ZIMMER BIOMET, INC.
 9

10 Dated: September 10, 2019                 WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                             DICKER LLP
11
                                             By: /s/ Jianlin Song (as authorized on 9/10/19)
12                                              GENESE K. DOPSON
                                                JIANLIN SONG
13
                                                 Attorneys for Defendants
14                                               OMNILIFE SCIENCE, INC.
15

16

17 PURSUANT TO STIPULATION, IT IS ORDERED that the Initial Case Management, currently

18 set for September 17, 2019, is continued to October 8, 2019 at 10:30 a.m., and the deadline to

19 file the Joint Rule 26(f) Report is continued from September 10, 2019 to October 1, 2019.

20
     IT IS SO ORDERED.
21

22      Dated:    September 10, 2019                        /s/
23                                                  UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                     3
                                                         STIPULATION AND ORDER TO CONTINUE CMC
                                                                             Case No.: 1:19-CV-00719-DAD-EPG
